 



Exhibit 10.67
Commitment Increase Supplement
          SUPPLEMENT, dated December 27, 2007, to Revolving Credit Agreement,
dated as of March 29, 2007 (as the same may be amended, modified, supplemented,
restated or replaced from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among International Transmission Company, a Michigan limited liability
company (“ITC”), Michigan Electric Transmission Company, LLC, a Michigan
corporation (“METC” and together with ITC, the “Borrowers”), the Lenders, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that
any Lender with (when applicable) the consent of the Borrowers may increase the
amount of its Commitment by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $4,750,000.00, thereby making the amount of its
Commitment $30,636,792.45.
     2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President     

Accepted this 27th day of December, 2007.

          INTERNATIONAL TRANSMISSION COMPANY
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer        MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer       

Accepted this 27th day of December, 2007

          JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President       

 



--------------------------------------------------------------------------------



 



Commitment Increase Supplement
          SUPPLEMENT, dated December 27, 2007, to Revolving Credit Agreement,
dated as of March 29, 2007 (as the same may be amended, modified, supplemented,
restated or replaced from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among International Transmission Company, a Michigan limited liability
company (“ITC”), Michigan Electric Transmission Company, LLC, a Michigan
corporation (“METC” and together with ITC, the “Borrowers”), the Lenders, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that
any Lender with (when applicable) the consent of the Borrowers may increase the
amount of its Commitment by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $4,000,000.00, thereby making the amount of its
Commitment $26,188,679.25.
     2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            COMERICA BANK
      By:   /s/ Blake W. Arnett         Name:   Blake W. Arnett        Title:  
Vice President     

Accepted this 27th day of December, 2007.

          INTERNATIONAL TRANSMISSION COMPANY
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer        MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer       

Accepted this 27th day of December, 2007.

          JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President       

 



--------------------------------------------------------------------------------



 



Commitment Increase Supplement
          SUPPLEMENT, dated December 27, 2007, to Revolving Credit Agreement,
dated as of March 29, 2007 (as the same may be amended, modified, supplemented,
restated or replaced from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among International Transmission Company, a Michigan limited liability
company (“ITC”), Michigan Electric Transmission Company, LLC, a Michigan
corporation (“METC” and together with ITC, the “Borrowers”), the Lenders, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that
any Lender with (when applicable) the consent of the Borrowers may increase the
amount of its Commitment by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $4,000,000.00, thereby making the amount of its
Commitment $26,188,679.25.
     2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

              CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ David Dodd   /s/ MORENIKEJI AJAYI        Name:   David Dodd 
MORENIKEJI AJAYI        Title:   Vice President  ASSOCIATE       

Accepted this 27th day of December, 2007.

          INTERNATIONAL TRANSMISSION COMPANY
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer        MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer       

Accepted this 27th day of December, 2007.

          JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President       

 



--------------------------------------------------------------------------------



 



Commitment Increase Supplement
          SUPPLEMENT, dated December 27, 2007, to Revolving Credit Agreement,
dated as of March 29, 2007 (as the same may be amended, modified, supplemented,
restated or replaced from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among International Transmission Company, a Michigan limited liability
company (“ITC”), Michigan Electric Transmission Company, LLC, a Michigan
corporation (“METC” and together with ITC, the “Borrowers”), the Lenders, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that
any Lender with (when applicable) the consent of the Borrowers may increase the
amount of its Commitment by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $4,000,000.00, thereby making the amount of its
Commitment $26,188,679.25.
     2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            LEHMAN BROTHERS BANK, FSB
      By:   /s/ Janine M Shugan         Name:   Janine M Shugan        Title:  
Authorized Signatory     

Accepted this 27th day of December, 2007.

          INTERNATIONAL TRANSMISSION COMPANY
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer        MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer       

Accepted this 27th day of December, 2007.

          JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President       

 



--------------------------------------------------------------------------------



 



Commitment Increase Supplement
          SUPPLEMENT, dated December 27, 2007, to Revolving Credit Agreement,
dated as of March 29, 2007 (as the same may be amended, modified, supplemented,
restated or replaced from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among International Transmission Company, a Michigan limited liability
company (“ITC”), Michigan Electric Transmission Company, LLC, a Michigan
corporation (“METC” and together with ITC, the “Borrowers”), the Lenders, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that
any Lender with (when applicable) the consent of the Borrowers may increase the
amount of its Commitment by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $2,750,000.00, thereby making the amount of its
Commitment $18,599,056.60.
     2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            BANK OF AMERICA, N.A.
      By:   /s/ Kevin Bertelsen         Name:   Kevin Bertelsen        Title:  
Senior Vice President     

Accepted this 27th day of December, 2007.

          INTERNATIONAL TRANSMISSION COMPANY
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer        MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer       

Accepted this 27th day of December, 2007.

          JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President       

 



--------------------------------------------------------------------------------



 



Commitment Increase Supplement
          SUPPLEMENT, dated December 27, 2007, to Revolving Credit Agreement,
dated as of March 29, 2007 (as the same may be amended, modified, supplemented,
restated or replaced from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among International Transmission Company, a Michigan limited liability
company (“ITC”), Michigan Electric Transmission Company, LLC, a Michigan
corporation (“METC” and together with ITC, the “Borrowers”), the Lenders, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that
any Lender with (when applicable) the consent of the Borrowers may increase the
amount of its Commitment by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $2,750,000.00, thereby making the amount of its
Commitment $18,599,056.60.
     2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            THE BANK OF NEW YORK
      By:   /s/ John N. Watt         Name:   John N. Watt        Title:   Vice
President     

Accepted this 27th day of December, 2007.

          INTERNATIONAL TRANSMISSION COMPANY
      By:   /s/ Edward M. Rahill        Name:   Edward M. Rahill        Title:  
Senior Vice President-Finance
& Chief Financial Officer        MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer       

Accepted this 27th day of December, 2007.

          JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President       

 



--------------------------------------------------------------------------------



 



Commitment Increase Supplement
          SUPPLEMENT, dated December 27, 2007, to Revolving Credit Agreement,
dated as of March 29, 2007 (as the same may be amended, modified, supplemented,
restated or replaced from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among International Transmission Company, a Michigan limited liability
company (“ITC”), Michigan Electric Transmission Company, LLC, a Michigan
corporation (“METC” and together with ITC, the “Borrowers”), the Lenders, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.
WITNESSETH:
          WHEREAS, the Credit Agreement provides in Section 4.3(d) thereof that
any Lender with (when applicable) the consent of the Borrowers may increase the
amount of its Commitment by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
          WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
          NOW THEREFORE, the undersigned hereby agrees as follows:
     1. The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $2,750,000.00, thereby making the amount of its
Commitment $18,599,056.60.
     2. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            MORGAN STANLEY BANK
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory     

Accepted this 27th day of December, 2007.

          INTERNATIONAL TRANSMISSION COMPANY
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer        MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:   /s/ Edward M. Rahill         Name:   Edward M. Rahill       
Title:   Senior Vice President-Finance
& Chief Financial Officer       

Accepted this 27th day of December, 2007

          JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President       

 